The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in paragraph [0001], note that updated status information (i.e. patent number, issue date) should be provided for the parent patent application to provide clarity and completeness of description. Page 5, in paragraph [0033], second line therein, note that --as depicted in FIG. 1-- should be inserted after “16” for an appropriate characterization consistent with the labeling in that drawing; 5th line therein, note that --as depicted in FIG. 2-- should be inserted after “24, 26, 28, 30, 32, 34” for an appropriate characterization consistent with the labeling in that drawing; 9th line therein, note that the term “rest” should be rewritten as --remaining-- for an appropriate. Page 5, in paragraph [0034], second line therein, it is noted that --in the circuit board 12-- should be inserted after “46” for an appropriate characterization. Page 5, in paragraph [0035], second line therein, note that --as depicted in FIG. 4-- should be inserted after “16A” for an appropriate characterization; 5th line therein, note that the recitation of “their reference numerals” should be rewritten as --corresponding reference numerals and description of these similar components may be omitted-- for an appropriate characterization. Page 5, in paragraph [0036], second line therein, note that --(FIG. 5)-- should be inserted after “54A” for consistency with the labeling in that drawing; 4th line therein, note that the term “parallel” should be deleted as being not appropriate; 5th & 6th lines therein, note that reference numerals (36A, 44A, 46A) are not actually depicted in FIGS. 4 & 5 and thus appropriate clarifications of this issue is needed. Page 6, in paragraph [0041], first line therein, note that --as depicted in FIG. 8-- should be inserted after “72” for an appropriate characterization consistent with the labeling in that drawing figure; second line therein, note that --as depicted in FIG. 9-- should be inserted after “80” for an appropriate characterization consistent with the labeling in that drawing figure. Page 7, in paragraph [0046], second, 4th lines therein, note that --(FIGS. 13 and 14)-- should be inserted after “100” (i.e. second line therein) and inserted after “70, 88” (i.e. 4th line therein), respectively for consistency with the labeling in those drawings. Page 7, in paragraph [0047], first line therein, it is noted that --as depicted in FIG. 9-- should be inserted after “70” for an appropriate characterization consistent with the labeling in that drawing figure. Page 8, in paragraph [0048], second line therein, note that --as depicted in FIG. 14A-- should be inserted after “98” and note that --as depicted in FIGS. 15A and 15B-- should be inserted after “104”, respectively for appropriate characterizations consistent with the labeling in those drawing figures. Page 8, in paragraph [0049], third line therein, it is noted that the recitation of “walls of the waveguide” should be rewritten as --walls 50, 52 of the waveguide 10-- for an appropriate characterization consistent with the description in FIG. 3A; 4th line therein, note that  the recitation of “a flange to an end of the waveguide” should be rewritten as --a flange 62A to an end of the waveguide 10A-- for an appropriate characterization consistent with the labeling in FIG. 5.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: It should be noted that in the drawing figures, not all of the reference labels presented in the drawing figures have been correspondingly described in the specification description of those drawing figures. Accordingly, these undescribed reference labels need to be correspondingly described in the specification of those drawing figures as follows: “12” in FIG. 3A; (12A, 14A, 60A) in FIG. 4; (64, 66, 82, 86) in FIGS. 14, 15A, 15B.  Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 2, note that the recitation of the “secondary material” being a “ceramic” does not find support in the original disclosure and thus has been treated as “new matter”. As can best be determined, the secondary material may be a “fugative” material such as “carbon-based” paste or tape or the secondary material can be a “dielectric” having properties for tuning or matching an antenna to the waveguide (e.g. see paragraph [0046]). Accordingly, none of these identified materials constituting the “secondary material” can positive be characterized as being a “ceramic” and thus the original disclosure lacks support for the secondary material being a “ceramic”.
However, if applicant does not believe that the above issue is “new matter”, then an appropriate explanation is required, including pointing out where support for the limitation(s) in question can be explicitly found in the original disclosure.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Huang et al (‘127). 
Huang et al (i.e. FIG. 25) discloses an embedded waveguide, comprising: a substrate (i.e. printed circuit board 200c) having multiple layers and including a first outer (i.e. upper) surface and a second outer (i.e. lower) surface opposite to the first outer surface; a waveguide channel (i.e. a waveguiding space (12) disposed within substrate (200c) in FIG. 25) and including a secondary dielectric material (i.e. solid filler 16) disposed in the waveguide channel (12), where the waveguide channel includes one or more walls (e.g. upper and lower walls) disposed in adjacent ones of the multiple layers of the substrate (200c), as evident from FIG. 25; conductive material disposed on the one or more walls to form the waveguide channel (12), as evident from FIG. 25; first and second solid vias (i.e. channels (204) having the solid filler (16) therein can be characterized as solid vias, as evident from FIG. 25) extending vertically from the first outer (i.e. upper) surface through the multiple layers of the substrate (200c) to connect with the waveguide channel (12) at first and second opposite ends of the waveguide channel (12), as evident from FIG. 25. Regarding claims 3 & 4, note that opposing end walls (i.e. defined by reflecting layers (207) with inclined walls (206a) as evident from FIG. 25) at opposing ends of the waveguide channel (12). Regarding claim 6, it is noted that the upper wall of the waveguide channel is adjacent the upper surface, as evident from FIG. 25. Regarding claim 7, as evident from FIG. 25, note that the upper wall of the waveguide channel includes conductive material formed thereon and which electrically connects with the first and second solid vias.
Claim 17, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Huang et al (‘047). 
Huang et al (i.e. FIG. 5) discloses a circuit board, comprising: a substrate (i.e. carrier 3) having a first outer (e.g. upper) surface and an opposing second (e.g. lower) surface and including a channel (i.e. 11) formed in the substrate (3), where the channel (11) includes conductive walls (i.e. metallic walls (11a-11d) as evident from FIG. 5), such as to define a cavity; first and second solid vias (i.e. ports (17b, 17d) filled with dielectric (7b, 7d) define solid vias) which extend from the upper surface of the substrate into the channel (11) at opposing ends of the channel, as evident from FIG. 5; a circuit component (e.g. integrated circuit device (2a/2b) in FIG. 5) connects with the first solid via (17b/17d); an antenna (i.e. radiating elements (13a/13b) necessarily function as an antenna as per claims 17 & 18) is coupled to the ports (17b/17d); and a secondary material (i.e. air is a known dielectric material as per claim 20) is located within the cavity of the channel (11).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huang et al (‘047). 
Lee (i.e. FIG. 6) discloses an embedded waveguide, comprising: a substrate (i.e. a laminate including outer plates (111) sandwiching inner plate (112), as evident from FIG. 6) that define first and second opposing outer surfaces (i.e. in outer plates 111) and a side surface (i.e. peripheral edges of the plates (111, 112), as evident from FIG. 6); a channel (i.e. space 21) formed in a side surface and extending into the inner plate (112) to define first and second opposing ends and including conductive walls and surfaces (e.g. inner conductive surface of outer plates (111) and the conductive frame (2) in the channel (21), as evident from FIG. 6) to define a cavity in the channel (21); a secondary material (i.e. air) is located within the cavity of the channel (21). Regarding claims 11 & 12, note that the second end includes an end wall that closes off the channel (21). Regarding claims 14 & 15, note that the upper outer plate (111) includes an inner conductive surface defining a top conductive wall which is parallel to the outer surface of the upper outer plate (111) However, Lee does not disclose a via extending from the first outer surface to the second end of the cavity in the channel (21).
Huang et al, as described in the preceding rejection, discloses in FIG. 5, a channel formed within a substrate and includes a via (e.g. port (17b/17d) adjacent a closed end of the channel (11) and extending from the channel (11) to an upper surface of the substrate.
Accordingly, it would have been obvious in view of the references, taken as a whole to have added a via to the arrangement in Lee by forming a via extending from the upper surface of outer plate (111) into the cavity of channel (21) adjacent to the closed (i.e. second) end of the cavity, such as exemplarily taught by Huang et al. Such a modification would have been considered obvious for providing the advantageous benefit of providing a means for coupling electromagnetic energy to/from the cavity of the channel, thereby suggesting the obviousness of such a modification.
Claims 5; 10, 13; 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kruger discloses the patent resulting from the allowed parent patent application.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee